DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on June 2, 2022.  These drawings are approved.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shun (CN Pat Num 104515633) in view of Sun et al (CN Pat Num 102337101, herein referred to as Sun).  Shun discloses an electrical cable (Figs 1-4), wherein the manufacturing process is greatly simplified (abstract).  Specifically, with respect to claim 1, Shun discloses an electrical cable (Fig 3a) comprising at least one elongated electrical conductor (20a, 21a), at least one insulating layer (20b, 21b, respectively) surrounding the elongated electrical conductor (20a, 21a, Paragraph 45), at least one metal layer (22) surrounding the electrical insulating layer (20b, 21b), wherein the at least one metal layer (22) may comprise metal nanowires (i.e. silver nanowire film, Paragraph 50).  With respect to claim 4, Shun discloses that the at least one of the metal nanowires is made of silver (Paragraph 50).  With respect to claim 9, Shun discloses that the metal layer (22) is directly in physical contact with the electrical insulating layer (20b, 21b, Paragraph 45).  With respect to claim 11, Shun discloses that the electrical insulating layer (20b, 21b) may be a polymeric layer comprising at least one olefin polymer, preferably at least one ethylene polymer, such as FEP (i.e. fluorinated ethylene propylene copolymer, Paragraph 49).  With respect to claim 12, Shun discloses that the electrical insulating layer (20b, 21b) may be formed of a hydrophilic layer (i.e. silicone rubber, thermoplastic rubber, etc., Paragraph 49).  With respect to claim 13, Shun discloses that the cable (Fig 3a) further comprises an exterior protective sheath (23) surrounding the metal layer (22, Paragraph 47).  With respect to claim 14, Shun discloses a process for manufacturing a cable (Fig 3a) comprising at least one elongated electrical conductor (20a, 21a), at least one insulating layer (20b, 21b, respectively) surrounding the elongated electrical conductor (20a, 21a, Paragraph 45), at least one metal layer (22) surrounding the electrical insulating layer (20b, 21b), wherein the at least one metal layer (22) may comprise metal nanowires (i.e. silver nanowire film, Paragraph 50), wherein the process comprises forming the metal layer (22) around the electrical insulating layer (20b, 21b, Paragraph 47).
	While Shun discloses an electrical cable (Fig 3a) comprising the process of forming a metal layer (22) of silver metal nanowires around the electrically insulating layer (20b, 21b), Shun doesn’t necessarily disclose the at least one of the metal nanowires having an aspect ratio strictly or greater than 50 (claim 1), nor at least one of the metal nanowires having one of its dimensions of at most 400nm (claim 3), nor the at least one of the metal nanowires comprising at least 10% by weight of metal with respect to the total weight of the nanowire (claim 5), nor the metal layer comprising at least 5% by weight of the nanowires with respect to the total weight of the metal layer (claim 6), nor the metallic layer comprising the metallic layer being obtained from a composition comprising metal nanowires and hydroxylated solvent (claim 7), nor the metallic layer comprising metal nanowires and at least one polymer and/or at least one polymer precursor, and optionally a hydroxylated solvent (claim 8), nor the thickness of the metal layer ranging from 20nm-1nm (claim 10), nor the at least one of the metal nanowires making up the metal layer having an aspect ratio of at least 100 (claim 19).
	Sun teaches a conductive layer (Fig 14) in the form of an electromagnetic shielding layer that is lightweight and can be made with various shapes, while maintaining improved shielding efficiency (Paragraph 7).  With respect to claims 1 & 19, Sun teaches conductive layer (10, Fig 14) the includes a body (11), which may be an insulated wire (11), wherein the insulated wire (11) is covered by a conductive film layer (12), wherein the conductive film (12) comprises the silver metal nanowires having an aspect ratio strictly or greater than 100 (Paragraph 12 & 113).  With respect to claim 3, Sun teaches that the metal nanowires has one of its dimensions of at most 400nm (Paragraph 131).  With respect to claim 5, Sun teaches that the metal nanowires may comprise at least 10% by weight of metal with respect to the total weight of the nanowire (Paragraph 62).  With respect to claim 6, Sun teaches that the metal layer may comprise at least 5% by weight of the nanowires with respect to the total weight of the metallic layer (12, Paragraph 62).  With respect to claims 7-8, Sun discloses that the metallic layer (12) comprising a composition comprising metal nanowires (Paragraph 77) and at least one polymer (Paragraph 78) and a hydroxylated solvent (i.e. methyl methacrylate, Paragraph 91).  With respect to claim 10, Sun discloses that the thickness of the metal layer (12) may be in the range from 20nm-1mm (i.e. 50 microns, Paragraph 148).
	It would have been obvious to one having ordinary skill in the art of cables at the time the invention was made to modify the electrical cable of Shun to be made utilizing the aspect ratio, composition percentages, and film thicknesses configuration as taught by Sun because Sun teaches that such a configuration provides a conductive layer (Fig 14) in the form of an electromagnetic shielding layer that is lightweight and can be made with various shapes, while maintaining improved shielding efficiency (Paragraph 7) and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shun (CN Pat Num 104515633) in view of Sun et al (CN Pat Num 102337101), as applied to claim 14 above (herein referred to as modified Shun), further in view of Abe et al (Pub Num 2010/0139943, herein referred to as Abe).  Modified Shun discloses an electrical cable (Figs 1-4), wherein the manufacturing process is greatly simplified (abstract) as disclosed above with respect to claims 1 & 14.  
	While modified Shun discloses an electrical cable (Fig 3a) comprising the process of forming a metal layer (22) around the electrically insulating layer (20b, 21b), Shun doesn’t necessarily disclose nor the process of prior to stage III, of stage II treating the exterior surface of the electrically insulating layer (claim 15), nor the process wherein of stage II consisting of oxidizing the exterior surface of the electrical insulating layer (claim 16).
	Abe teaches an electrical cable (Figs 1-4) that increases the bonding strength between the insulating layer and the conductive layer to reduce the possibility of breakage of the metal film layer during flexure of the cable, while still suppressing the decline of the overall shield characteristics (Paragraphs 64-65).  Specifically, with respect to claims 15-16, Abe teaches that the process of forming the cable (Fig 1) comprises the stage II, in which prior to forming the metallic layer (3) onto the insulating layer (2), the exterior surface of the insulating layer (2) is treated by oxidizing (i.e. with carboxylic acid and ester, Paragraph 38).
	It would have been obvious to one having ordinary skill in the art of cables at the time the invention was made to modify the electrical cable comprising a metal film layer of modified Shun to comprise the metallic nanowire being forming by the process configuration as taught by Abe because Abe teaches that such a configuration provides an electrical cable (Figs 1-4) that increases the bonding strength between the insulating layer and the conductive layer to reduce the possibility of breakage of the metal film layer, as taught by Shun, during flexure of the cable, while also still suppressing the decline of the overall shield characteristics (Paragraphs 64-65).

Response to Arguments
Applicant's arguments filed June 2, 2022, have been fully considered but they are not persuasive. Specifically, the applicant argues the following
A)	Shun doesn’t disclose the metal layer containing nanowires having an 			aspect ratio of at least 50 and therefore cannot anticipate the claimed 			invention of claim 1.
B)	One of ordinary skill in the art of cables trying to improve Shun would not 			look to Sun to specifically chose to make use of the film as taught by Sun 			nor modify Shun to use specific nanowires as taught by Sun when Shun 			doesn’t contemplate such a configuration. 
With respect to arguments A & B, the examiner respectfully traverses.  It is unclear how the applicant can state that Shun doesn’t contemplate utilizing silver nanowires as a shielding layer, when Shun states in multiple paragraphs detailing the materials utilized for forming the shielding layer, that the shielding layer may be made of silver nanowire film (see Paragraphs 18, 40, & 50).  Therefore, Shun clearly contemplates utilizing silver nanowires for forming a shielding layer.  While Shun doesn’t specifically disclose the nanowires forming the shielding layer having a specific ratio, along with other characteristics claimed in various dependent claims, Sun clearly teaches such an electromagnetic shielding layer (Fig 14) that is lightweight and can be made with various shapes, while maintaining improved shielding efficiency (Paragraph 7).  Clearly, one of ordinary skill in the art of cables, when considering the shielding of a cable, always considers weight, flexibility, shielding efficiency, cost, and shaping characteristics, and placement of the cable when determining the design of the cable.  In this case, Shun clearly teaches that its cable can contain a shielding layer made of nanowires as detailed above.  Sun clearly teaches a shielding layer made of nanowires detailing the various configurations of such a shielding layer.  In light of the above, the examiner respectfully submits that it would have been obvious to one having ordinary skill in the art of cables at the time the invention was made to modify the electrical cable of Shun to be made utilizing the aspect ratio, composition percentages, and film thicknesses configuration as taught by Sun because Sun teaches that such a configuration provides a conductive layer (Fig 14) in the form of an electromagnetic shielding layer that is lightweight and can be made with various shapes, while maintaining improved shielding efficiency (Paragraph 7).  Also, as taught by Sun, it would have been obvious to one having ordinary skill in the art of cables at the time the invention was made to modify the electrical cable of Shun to be made utilizing the aspect ratio, composition percentages, and film thicknesses configuration as taught by Sun because Sun teaches that discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
In light of the above, the examiner respectfully submits that the 35 USC 103(a) rejection of claims 1, 3-16, and 19, is proper.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MAYO III whose telephone number is (571)272-1978.  The examiner can normally be reached on M-Thurs (5:30a-3:00p) Fri 5:30a-2p (w/alternating Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/William H. Mayo III/


William H. Mayo III
Primary Examiner
Art Unit 2847
WHM III
June 13, 2022